Citation Nr: 9922460	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  91-51 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total rating evaluation 
pursuant to 38 C.F.R. § 4.29, based on a period of 
hospitalization from December 17, 1991 to January 14, 1992.

2.  Entitlement to an increased evaluation for rating in 
excess of 10 percent for service connected post-traumatic 
stress disorder (PTSD) prior to January 15,1992.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active service from December 1969 to 
September 1972.

This matter arises from a rating decision of St. Petersburg, 
Florida, Regional Office (RO) dated in July 1989 which denied 
an increased evaluation for the veteran's PTSD, then 
evaluated as 10 percent disabling. 

Pursuant to the Board Remand dated in March 1993, the RO 
increased the veteran's evaluation for PTSD from 10 percent 
disabling to 100 percent disabling, effective April 27, 1993.  
The Board, in a decision dated in September 1996, determined 
that the evidence supported a 100 percent rating evaluation 
for PTSD effective March 1992.  The Board remanded the issues 
of entitlement to a temporary total rating and entitlement to 
an evaluation in excess of 10 percent prior to March 1992 for 
additional development.  Pursuant to Remand, the RO 
determined that the veteran was entitled to a temporary total 
rating evaluation pursuant to 38 C.F.R. § 4.29, based on a 
period of hospitalization from January 15, 1992 to April 1, 
1992.  Accordingly the issues are as stated on the title page 
of this decision.  In view of the grant of benefits under 38 
C.F.R. § 4.29, effective on January 15, 1992, the issues are 
as stated on the title page of this decision.

This matter was again before the Board in November 1997, but 
was Remanded for additional development.  The requested 
development having been completed, the case is returned for 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's hospitalization at a VA facility from 
December 17, 1991 to January 14, 1992, was for alcohol 
dependence, a non-service connected disability.

3.  Prior to January 15, 1992, the PTSD was productive of no 
more than mild impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total rating 
evaluation pursuant to 38 C.F.R. § 4.29, based on a period of 
hospitalization from December 17, 1991 to January 14, 1992, 
have not been met. 38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. § 4.29 (1998). 

2.  The schedular criteria for the assignment of an 
evaluation greater than 10 percent prior to January 15, 1992 
for PTSD have not been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. part 4, Diagnostic Code 9411 (in effect prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Temporary Total Rating From December 17, 1991 To January 
14, 1992

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (1991).  That is, 
the Board finds that he has presented a claim, which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (1991).

38 C.F.R. § 4.29 provides that a total rating, 100 percent, 
will be assigned without regard to the provisions of the 
rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  
Notwithstanding that a hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment. 

The veteran was hospitalized at a VA medical Center in 
November 1991 for depression, anger, and a relapse from 
sobriety.  During the course of his hospitalization he was 
placed in a full unit treatment program where he progressed 
well.  He had consultation in the Substance Abuse Treatment 
program and Stress Recovery Unit.  On discharge the veteran 
was referred to the Domiciliary and Substance Abuse Treatment 
Program prebed care program pending admission to the 
Substance Abuse Treatment Program to be followed by the 
Stress Reduction Unit Program.  He was discharged on November 
21, 1991 with diagnoses of adjustment disorder with depressed 
mood, continuous alcohol dependence, and history of PTSD.

The veteran was admitted to a VA Domiciliary in apparently on 
November 21, 1991.  On December 12, 19991, it was reported 
that the veteran had met his goal of sobriety while in the 
domiciliary.  On December 17, 1991, the veteran was admitted 
to the Substance Abuse Treatment Program at Bay Pine, 
Florida.  The hospital summary reflects that he completed 
that program and was transferred to the Stress recovery Unit 
on January 17, 1992.  He was discharged on March 17, 1992 
with diagnoses to include chronic alcoholism and PTSD.

Of record is a statement from a VA physician, which is to the 
effect that the veteran was enrolled in SUPT program at Bay 
Pines in March 1992.  SUPT was a component of the larger 
Substance Abuse Treatment Program. SUPT purpose is to provide 
treatment for veterans with dual diagnoses of PTSD and 
alcohol and or drug abuse or dependence.

By rating action dated in December 1996, the RO determined 
that the veteran was entitled to a temporary total rating 
evaluation pursuant to 38 C.F.R. § 4.29 based on a period of 
hospitalization for the PTSD from January 15, 1992 to March 
31, 1992.  The RO, determined that the veteran was not 
entitled to a temporary total rating evaluation pursuant to 
38 C.F.R. § 4.29 (1996), for the period of hospitalization 
from December 17, 1991 to January 15, 1992.   

To summarize, the record reflects that following his 
discharge from the VA hospital in November 1991 the veteran 
was to be placed in a VA domiciliary for the purpose in part 
of maintaining sobriety.  The veteran successfully 
accomplished that goal and was admitted the Substance Abuse 
Treatment Program on December 17, 1991.  This was treatment 
primarily for his alcohol dependence, a disability for which 
service connection has not been granted.  Having completed 
that program he was transferred to the Stress Recovery Unit 
on January 15, 1992 for his service connected PTSD.  These 
treatment regimens involve separate programs and focus on 
separate disorders.  As indicated by the VA physician it is 
the SUPT program, which involves treatment for both the PTSD 
and alcohol dependence.  

It is the Board's judgment that the veteran's hospitalization 
at the VA medical facility in Bay Pines, Florida from 
December 17, 1991 to January 15, 1992 was for a non-service 
connected disorder.  Accordingly, the preponderance of the 
evidence is against the claim of entitlement to a temporary 
total rating.  

II. Rating In Excess Of 10 Percent for PTSD Prior to January 
15, 1992.  

Initially, the Board finds that the veteran's claim for the 
assignment of an evaluation greater than 10 percent prior to 
January 14, 1992, for his service connected PTSD is well 
grounded, in that he has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991);  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).   The Board also finds that no further 
development of the record is necessary before appellate 
disposition is completed.  Accordingly, the duty to assist 
has been met.

By rating decision dated in December 1980 the RO granted 
service connection for PTSD and assigned a 30 percent rating.  
In August 1981, the RO increased the 30 percent in effect for 
the PTSD to 50 percent.  In a January 1986 rating action the 
RO reduced to 50 percent to 30 percent.  In May 1989, the RO 
reduced the 30 percent to zero percent based on the veteran's 
failure to report for a VA examination.

In May 1989, the veteran submitted a claim for an increased 
rating evaluation for his service connected PTSD.  By rating 
action dated in July 1989, the RO determined that the veteran 
was entitled to a temporary total rating evaluation pursuant 
to 38 C.F.R. § 4.29, based on a period of hospitalization 
from May 3, 1989 to June 29, 1989, and a 10 percent rating 
evaluation for his service connected PTSD effective as of 
July 1, 1989.

A VA hospital discharge summary dated in June 1989 shows that 
the veteran had a diagnosis of Axis I: Chronic PTSD evinced 
by superior survivor guilt, emotional constriction and 
numbing, nightmares, intrusive images of carnage, avoidance 
and isolation.  The diagnosis also included alcohol 
dependence in remission.  The veteran was said to be markedly 
impaired, unable to sustain employment, isolation and 
alienation, and a necessity for neuropsychiatric 
hospitalization.  Mental status examination revealed a 
somewhat guarded, narcissistic veteran of average 
intelligence who looked older than his age.  He relaxed a bit 
as the interview proceeded, but was at pains to present 
himself as a macho, independent, distrustful guy.  There was 
no evidence of thought disorder and no evidence of 
significant depression.  The veteran was discharged with 
medication and instructions to follow-up at the Domiciliary 
and the Bay Pines Mental Health Clinic.  The examiner 
concluded that the veteran should be employable, having 
significant skills as an auto mechanic, but clearly, when he 
was feeling very isolated and avoidant, he turned to ethanol, 
which certainly has impaired his employability.

VA medical treatment records dated from June 1989 to 
September 1989 show that the veteran was receiving treatment 
in the domiciliary for PTSD, alcohol dependence and 
tendonitis in the right elbow.

A VA Hospital treatment record dated in November 1989 shows 
that the veteran had a diagnosis of Axis I: Alcohol 
dependence and history of PTSD.  The veteran reported a 
history of depression, insomnia, and nightmares of Vietnam, 
as well as, poor appetite, and vague suicidal thoughts 
without active plan.  The veteran reported using alcohol 
regularly.  Mental status examination showed that he was 
alert and cooperative with clear speech and constricted mood 
and affect.  Cognitively, he appeared intact with fair 
insight and judgment.  The veteran's hospitalization was said 
to be uneventful as he showed improvement.  At discharge, he 
was not homicidal or suicidal and was said to be competent 
and employable.

A VA hospital discharge summary dated in February 1990 shows 
that the veteran was diagnosed with Axis I: PTSD with a 
Global Assessment of Functioning Code (GAF) of 65, with the 
highest of 70 over the past year.  The veteran reported 
having stopped taking his medication for three to four weeks 
resulting in the return of his symptoms.  The veteran 
reported impulse control problems, mood swings, irritability, 
difficulty handling his temper, flashbacks and nightmares.  
He indicated that he began carrying a gun and on one 
occasion, beat the "S" out a guy in a back alley who had 
attacked him.  He denied homicidal tendencies at the present 
time.  Mental status examination showed that the veteran was 
correctly oriented times three.  His affect was appropriate, 
mood was mildly dysphoric, speech was relevant and coherent, 
and associations were intact.  There were no biological signs 
of depression, other than sleep disturbance.  There were no 
hallucinations or delusions other than flashbacks.  There was 
no indication of active thought disorder.  There was no 
suicidal ideation or intent.  Cognitive functioning was 
grossly intact and sensorium was clear and alert.  Retention 
and recall were satisfactory and recent and remote memory was 
intact.  Calculations were average with interpretation of 
proverbs abstract.  Intelligence was estimated as within 
average range.  The veteran had minimal insight and intact 
judgment.  The veteran was discharged on medication and was 
considered competent and employable.

The veteran underwent a VA examination in June 1991.  The 
veteran indicated that he was married and divorced about 8 
years before.  He had 3 children who were with the mother.  
He stated that he lives alone.  He was employed full time and 
cared for himself completely.  He stated that he was not 
attending a clinic and he was on no medication.  The veteran 
reported bad dreams, nightmares, and sweats, and sometimes 
flashbacks.  He indicated that he stayed alone most of the 
time and tended to avoid people as he is not interested in 
them.  He stated that he got along with people most of the 
time but he had a short fuse and angers easily.  He stated 
that sometimes he still had periods of depression.  The 
veteran also reported sleep disturbance, initial sleep, 
mostly.  He angered quickly, has recent memory failures and 
had to write notes to himself to remember what he should do.  
He also reported finding his concentration slipping.  He had 
some startle responses and turned off television movies of 
Vietnam.  The diagnosis was chronic, active, mild, competent 
PTSD.

The veteran was hospitalized at a VA facility in November 
1991.  The diagnoses were adjustment disorder with depressed 
mood, continuous alcohol dependence, and history of PTSD.  
The veteran provided a history of a support system centering 
on the Vet Center and friends.  He reported recurrent 
flashbacks, nightmares and drinking episodes.  Mental status 
examination revealed that the veteran was alert and oriented 
times three.  Sensorium was clear and affect was appropriate.  
Mood was mildly dysphoric and speech was relevant.  The 
veteran denied hallucinations and delusions.  He reported 
flashbacks, insomnia and a fear of losing control.  He stated 
that he had an old gun and thought of using it against his 
supervisor who terminated his employment.  Cognitive 
functioning was grossly intact.  The veteran denied suicidal 
ideation. 

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code (DC) 9411 of VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4 which was in effect 
prior to November 7, 1996.  Under Diagnostic Code 9411, when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with the 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  

A 70 percent rating evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 30 percent evaluation is warranted, when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

When there is less than the criteria for 30 percent with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment, a rating of 10 percent 
id provided.

In Hood v. Brown, 4 Vet.App. 301 (1993) the United States 
Court of Veterans Appeals (Court) concluded that the term 
"definite" was qualitative in character.  In an opinion 
dated in November 1993, VA General Counsel held that 
"definite" should be construed as "distinct, unambiguous 
and moderately large in degree."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (DSM III-R).  The VA physician, in the report dated 
in February 1990, assigned the veteran a GAF of 65-70.  A GAF 
of 61 to 70 is defined as some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships. Id.

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  In this regard, the VA hospital discharge 
summary dated in February 1990 shows that the veteran was 
diagnosed with PTSD with a GAF of 65, with the highest of 70 
over the past year.  The GAF of 60 to 70 suggests some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  
Additionally, in June 1991 the VA examiner indicated that the 
PTSD was mild in its degrees of severity.

The Board notes that the terms "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board evaluates all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (1998).  It should also be noted that 
use of terminology such as "mild," "moderate," or "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence is evaluated in arriving at a decision regarding 
an increased rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

After reviewing the evidence it is the Board's judgment that 
the PTSD does not result in definite industrial impairment.  
Accordingly, a rating in excess of 10 percent prior to 
January 15, 1992, is not warranted.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD more nearly approximate 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (1998).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule. 38 C.F.R. § 4.3 (1998).


ORDER

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29, for hospitalization at a VA facility from December 
17, 1991 to January 14, 1992 is denied.  Entitlement to a 
rating in excess of 10 percent for service connected PTSD 
prior to January 15, 1992 is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

